Citation Nr: 0318841	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  02-16 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a gunshot wound to the left thigh with a 
retained foreign body with arthritic changes.

2.  Entitlement to service connection for spinal stenosis, 
status post lumbar decompression, claimed as secondary to the 
veteran's left thigh disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran had active duty service from March 1943 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2002, 
a statement of the case was issued in September 2002, and a 
substantive appeal was received in October 2002.  

In November 2002, the veteran withdrew his request for a 
travel Board hearing.  Accordingly, the Board will proceed 
with consideration of the veteran's claims based on the 
evidence of record, as he has requested.  See 38 C.F.R. § 
20.704(e) (2002).  


FINDINGS OF FACT

1.  The veteran's residuals of a gunshot wound to the left 
thigh with a retained foreign body with arthritic changes are 
manifested by no more than residuals of a moderately severe 
injury to Muscle Group XV

2.  The veteran's spinal stenosis, status post lumbar 
decompression is not shown to be related to the veteran's 
active service or to residuals of a gunshot wound to the left 
thigh with a retained foreign body with arthritic changes.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
residuals of a gunshot wound to the left thigh with a 
retained foreign body with arthritic changes have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Code 5315 (2002).

2.  The veteran's spinal stenosis, status post lumbar 
decompression, is not the proximate result of his service-
connected residuals of a gunshot wound to the left thigh with 
a retained foreign body with arthritic changes.  38 U.S.C.A. 
§§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.1(m), 3.6, 
3.303, 3.306, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits enumerated 
above.  The discussions in the rating decision, statement of 
the case, and May 2001 letter have informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  Moreover, in the May 2001 letter, 
the veteran was advised of the types of evidence VA would 
assist him in obtaining.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes VA 
and private medical records and a relevant VA medical 
examination report.  As the record shows that the veteran has 
been afforded a VA examination in connection with his claims, 
the requirements of 38 C.F.R. § 3.159(c)(4) (2002) have been 
met.  Significantly, no additional pertinent evidence has 
been identified by the claimant as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claims.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).


Factual Background 

The veteran served during World War II.  He is the recipient 
of a Purple Heart, European-African-Middle Eastern Service 
Medal, and other awards and decorations.

In service, the veteran suffered a gunshot wound to the left 
thigh.  The wound was described as being perforating and 
moderately severe.  He was hospitalized for less than two 
weeks, and some of the shrapnel was removed.  There is no 
indication that the veteran suffered a low back injury during 
service.

By August 1945 rating decision, service connection was 
granted for residuals of a gunshot wound to the left mid 
femoral region.  A 10 percent evaluation was assigned.

In November 1996, the veteran was examined by VA.  At that 
time, he complained of pain in his left thigh.  Physical 
examination revealed a scar the size of a dime which was 
well-healed, nontender, and adherent.  There was no 
limitation of motion of the knee or hip.  There was no 
atrophy of muscles of the left thigh.  The veteran's gait was 
normal.  X-rays revealed retained metallic foreign bodies.  

By December 1946 rating decision, an evaluation of 20 percent 
was granted for the veteran's service-connected disability.

In April 1999, the veteran underwent bilateral L3-5 
decompression laminectomies.  The postoperative diagnosis was 
spinal stenosis at L3, L4, and L5 with radiculopathy.  

A February 2000 private medical examination report reflected 
mild degenerative joint disease of the hips bilaterally.

In February 2001, he filed a claim for an increased rating 
for his left thigh disability as well as a claim of service 
connection for a low back disability claimed as secondary to 
his left thigh disability.  

On December 2001 VA orthopedic examination, the veteran 
stated that he used to go to VA for pain medication but that 
he had not sought VA treatment beginning 20 years prior.  He 
also revealed that since that time, he merely took analgesics 
from time to time to treat left thigh pain.  He reported that 
in 1998, he began to feel pain in the back and increased pain 
in the left thigh.  Objective examination of the left thigh 
revealed well-healed and small left thigh scars.  No foreign 
bodies were felt, and there was minimal discomfort on 
application of pressure to the left thigh.  There was no left 
thigh muscle wasting, and it was equal in girth to that of 
the right thigh.  With respect to the lumbosacral spine, 
there was marked limitation of motion.  The examiner 
diagnosed status post shrapnel injury to the left thigh with 
residual scars and pain as well as status post lumbar 
decompression for spinal stenosis.  With respect to the 
latter, the examiner opined that it was unlikely that the 
veteran's low back disability was caused by his left thigh 
disability.  The examiner indicated that he reviewed the 
claims file prior to examination.

By December 2001 rating decision, the RO denied an increased 
rating for the veteran's left thigh disability and denied 
service connection for the veteran's low back disability.


Law and Regulations 

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2002).  When the positive 
and negative evidence relating to a veteran's claim are in 
approximate balance, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.  


Service Connection 

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).


Increased Rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  




Discussion

Spinal Stenosis, Status Post Lumbar Decompression

Service connection for the veteran's low back disability 
cannot be granted.  The evidence is silent with respect to a 
direct nexus between the veteran's low back disability and 
service, and indeed the veteran has not asserted such a link.  
As such, service connection on a direct basis for the 
veteran's low back disability must be denied.  38 C.F.R. 
§ 3.303.  

Furthermore, the evidence reflects unequivocally that there 
is no relationship between the veteran's low back disability 
and his service-connected left thigh disability.  For that 
reason, service connection for the veteran's low back 
disability cannot be granted on a secondary basis.  38 C.F.R. 
§ 3.310.  

The Board is aware that the veteran sees a connection between 
his low back disability and his in-service left thigh injury.  
The veteran, however, is not competent to provide medical 
opinions upon which the Board may rely.  See Espiritu, supra.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
medical examination in December 2001, a VA examiner opined 
that the veteran's low back disability was unrelated to the 
veteran's left thigh disability.  There is no medical 
evidence to the contrary or evidence reflecting that the 
veteran's low back disability is otherwise associated with 
service.  As the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C. 
§ 5107.




Residuals of a Gunshot Wound to the Left Thigh With a 
Retained Foreign Body With Arthritic Changes

The veteran's left thigh disability is rated 20 percent 
disabling under Diagnostic Code 5315.  38 C.F.R. § 4.73.  
Diagnostic Code 5315 provides for a 20 percent rating for a 
moderately severe injury to Muscle Group XV, and a 30 percent 
rating is provided for a severe injury to Muscle Group XV.  
Id.  

38 C.F.R. § 4.56, governs the evaluation of muscle 
disabilities, (a) An open comminuted fracture with muscle or 
tendon will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal; (b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged; (c) For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.

A "moderately severe" disability of the muscles is shown by a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaints of this 
injury typically include a record of hospitalization for a 
prolonged period for treatment of a wound, a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings of a 
moderately severe muscle wound are entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

A severe muscle disability is a type of injury caused by a 
through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  38 
C.F.R. § 4.56(d)(4).  History includes service department 
records or other evidence showing hospitalization for a 
prolonged period for treatment of wound, a record of 
consistent complaints of cardinal signs and symptoms of 
muscle disability, as defined by 38 C.F.R. § 4.56(c), which 
are worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Id.  Objective findings include 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track; palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area; and muscles swell and harden abnormally in 
contraction.  Id.

Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  38 C.F.R. § 4.56.  
If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id.

The rating criteria under 38 C.F.R. § 4.55, is as follows:

(a)	A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b)	For rating purposes, the skeletal muscles of the body 
are divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c)	There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions:

(1)	In the case of an ankylosed knee, if muscle group XIII 
is disabled, it will be rated, but at the next lower level 
than that which would otherwise be assigned.

(2)	In the case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.

(d)	The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e)	For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f)	For muscle group injuries in different anatomical 
regions which do not act upon ankylosed joints, each muscle 
group injury shall be separately rated and the ratings 
combined under the provisions of Sec. 4.25.

In this case, the veteran's gunshot wound did not result in 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, and intermuscular binding and scarring.  The 
veteran's current left thigh symptoms consist of pain that is 
relieved by the occasional use of analgesics.  Although the 
veteran has pain, he does not exhibit other cardinal signs 
and symptoms of muscle disability such as loss of power, 
weakness, lowered threshold of fatigue, and/or impairment of 
coordination and uncertainty of movement.  These cardinal 
signs and symptoms of muscle disability were not shown 
objectively on the recent VA examination.  Furthermore, the 
scarring was healed and nontender with minimal discomfort on 
pressure.  The scarring was not ragged or depressed.  There 
was no indication of wide damage to a muscle group; palpation 
did not show loss of deep fascia or muscle substance, and 
there was not soft flabby muscles in wound area.  The muscles 
did not swell and/or harden abnormally in contraction.  Id.  

In sum, the veteran's history and current symptoms represent 
no more than moderately severe symptomatology.  Thus, his 
disability merits no more than a 20 percent evaluation 38 
C.F.R. § 4.73, Diagnostic Code 5315.  A rating for a severe 
muscle disability is not warranted in the absence of the 
aforementioned criteria being met.  

Further, the Board notes that Diagnostic Code 5003 is 
inapplicable.  Diagnostic Code 5003 provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Where 
the limitation of motion of the specific joint or joints 
involved is noncompensable, under the applicable diagnostic 
codes, a rating of 10 percent is warranted where arthritis is 
shown by X-ray and where limitation of motion is objectively 
confirmed by evidence of swelling, muscle spasm, or painful 
motion.  Id.  Limitation of left thigh motion has not been 
shown nor is there swelling, muscle spasm, or painful motion.  
Although the veteran had pain, this was in the area of the 
wound and on palpation of the wound.  The pain was not shown 
on motion.  Thus, although left hip arthritis is present, 
Diagnostic Code 5003 is not for application.

Diagnostic Code 5250 is inapplicable because it pertains to 
ankylosis of the hip, and the veteran does not suffer from 
that disability.  38 C.F.R. § 4.71a.  Similarly, Diagnostic 
Codes 5254 and 5255 are not for application.  Id.  The former 
entails a hip flail joint, and the latter deals with 
impairment of the femur.  As the evidence does not reflect 
such disabilities, Diagnostic Codes 5254 and 5255 are 
inapplicable.

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 in light of the Court's ruling in DeLuca, 
supra.  The provisions of 38 C.F.R. § 4.59 have also been 
considered.  In that regard, the veteran has complained of 
left thigh pain.  The Board recognizes that clinicians have 
confirmed such symptomatology.  The Board, however, finds 
that an additional evaluation for pain and limitation of 
function under these provisions is not appropriate in this 
instance.  The veteran has already been compensated 
consistent with his symptoms for impairment of the left thigh 
to include pain under Diagnostic Code 5315 and limitation of 
left thigh motion has not been alleged nor shown.  Thus, he 
has already been compensated for his moderately severe 
injury.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  The 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate her for 
the actual impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.14.

As apparent from the discussion above, consideration has been 
given to the potential application of various provisions of 
38 C.F.R. Parts 3 and 4 whether or not raised by the veteran, 
as required by Schafrath, supra.  However, the Board finds no 
basis on which to assign a higher disability evaluation in 
that the veteran manifests no separate and distinct symptoms 
of left thigh disability not contemplated in the currently 
assigned 20 percent rating permitted under the Schedule.

In reaching this decision, the Board has also considered 
whether an extraschedular evaluation with regard to his 
service-connected disability is warranted.  38 C.F.R. 
3.321(b)(1).  However, there is no evidence to show marked 
interference with employment or frequent periods of 
hospitalization due to his service-connected disability and 
he has made no assertions to that effect.  Thus, 
extraschedular rating is unwarranted.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.



	                        
____________________________________________
	J. Connolly Jevtich
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

